Appeals (1) from an order and judgment of the Supreme Court at Special Term (Hughes, J.), entered May 12, 1981 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as untimely, and (2) from an order of said court, entered August 19, 1981 in Albany County, which denied petitioner’s motion for leave to reargue and/or renew her prior application. Orders and judgment affirmed, without *727costs (see Matter ofSeidner v Town ofColonie, Bd. of Zoning Appeals, 79 AD2d 751, affd 55 NY2d 613). Mahoney, P. J., Sweeney, Main, Casey and Mikoll, JJ., concur.